As filed with the Securities and Exchange Commission on May 7, 2007 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM SB-2/A (Pre-Effective Amendment No. 4) UNDER THE SECURITIES ACT OF 1933 Mogul Energy International, Inc. (Name of small business issuer in its charter) Delaware 1311 980461623 (State or Other Jurisdiction of Organization (Primary Standard Industrial Classification Code) (IRS Employer Identification No.) Robert C. Mussehl 520 Pike Street, Suite 2210 520 Pike Street, Suite 2210 Seattle, Washington 98101, USA Seattle, Washington 98101, USA Telephone: (206) 357-4220 Telephone: (206) 357-4220 Facsimile: (206) 357-4211 Facsimile: (206) 357-4211 (Address and telephone of registrant's executive office) (Name, address and telephone number of agent for service) Copies of all communications and notices to: Joseph Sierchio, Esq. Sierchio Greco & Greco, LLP 720 Fifth Avenue New York, New York 10019 Telephone: (212) 246-3030 Facsimile: (212) 246-2225 APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended (the "Securities Act") check the following box.T If this Form is filed to register additional securities for an offering under Rule 462(b) of the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.£ If this Form is a post-effective amendment filed under Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.£ If this Form is a post-effective amendment filed under Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.£ If delivery of the prospectus is expected to be made under Rule 434, please check the following box.£ Calculation of Registration Fee Securities to be Registered Number of SharesRegistered Proposed Maximum Offering Price Per Share Proposed Maximum Offering Price Registration Fee Shares of Common Stock Par Value $0.0001 per Share 17,739,310 (1) $0.50(2) $8,869,655 $949.00 Shares of Common Stock Par Value $0.0001 per Share 625,000(3) $0.50(2) $312,500 $33.00 Total 18,364,310(1) $9,182,155 $982.49 (1) These shares were issued in connection with various private placements completed by the Registrant prior to September 30, 2006. All of the shares are offered by the Selling Shareholders. Accordingly, this registration statement includes an indeterminate number of additional shares of common stock issuable for no additional consideration pursuant to any stock dividend, stock split, recapitalization or other similar transaction effected without the receipt of consideration, which results in an increase in the number of outstanding shares of our common stock. In the event of a stock split, stock dividend or similar transaction involving our common stock, in order to prevent dilution, the number of shares registered shall be automatically increased to cover the additional shares in accordance with Rule 416(a) under the Securities Act of 1933. (2) Estimated solely for the purpose of computing the registration fee pursuant to Rule 457 under the Securities Act of 1933; it is not known how many shares, if any, will be purchased under this registration statement or at what price shares will be purchased. (3) Issuable upon exercise of the 1,250,000 issued and outstanding common stock purchase warrants. Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the securities act of 1933, or until the registration statement shall become effective on such date as the commission, acting under said section 8(a), may determine. SUBJECT TO COMPLETION, DATED May 7, 2007 The information in this prospectus is not complete and may be changed. The Selling Shareholders may not sell these securities until this registration statement is declared effective by the United States Securities and Exchange Commission. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS MOGUL ENERGY INTERNATIONAL, INC. 18,364,310SHARESOF COMMON STOCK This prospectus relates to the resale by certain of our shareholders named in this prospectus (the “Selling Shareholders”) of up to 18,364,310, our common stock. The shares being offered under this prospectus are comprised of 17,739,310 shares of common stock (the "Shares") that were purchased by the selling shareholders in private placement transactions pursuant to an exemption from the registration requirements of the Securities Act; and up to 625,000 shares of common stock (the "Warrant Shares") which may be issued to certain of the Selling Shareholders upon the exercise of outstanding share purchase warrants (the "Warrants") issued in connection with the private placements. Although we will pay substantially all the expenses incident to the registration of the shares, we will not receive any proceeds from the sales by the Selling Shareholders. We will, however, receive proceeds upon exercise of the share purchase warrants and these proceeds will be used for general working capital purposes. The Selling Shareholders and any underwriter, broker-dealer or agent that participates in the sale of the common stock or interests therein may be deemed "underwriters" within the meaning of Section 2(11) of the Securities Act of 1933, as amended. Any discounts, commissions, concessions, profit or other compensation any of them earns on any sale or resale of the shares, directly or indirectly, may be underwriting discounts and commissions under the Securities Act of 1933.The Selling Shareholders who are "underwriters" within the meaning of Section 2(11) of the Securities Act of 1933 will be subject to the prospectus delivery requirements of the Securities Act of 1933. Our common stock is presently not traded or quoted for trading on any market or securities exchange. The Selling Shareholders may sell their shares at $0.50 per share until our common stock is quoted on the Over-The-Counter Bulletin Board (the “OTC Bulletin Board”) and, thereafter, at prevailing market prices or privately negotiated prices. No assurance can be given that our common stock will be quoted for trading on the OTC Bulletin Board or any other securities exchange or market. Please refer to “Plan of Distribution.” The purchase of the shares offered through this prospectus involves a high degree of risk. Please refer to “Risk Factors” beginning on page 7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. THE DATE OF THIS PROSPECTUS IS<>, 2007 1 TABLE OF CONTENTS PAGE PROSPECTUS SUMMARY 3 RISK FACTORS 7 FORWARD-LOOKING STATEMENTS 18 DETEREMINATION OF OFFERING PRICE 18 USE OF PROCEEDS 19 MARKET FOR COMMON EQUITY AND RELATED SHAREHOLDER MATTERS 19 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS 21 DESCRIPTION OF BUSINESS AND PROPERTIES 24 LEGAL PROCEEDINGS 32 MANAGEMENT 33 EXECUTIVE COMPENSATION 37 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED SHAREHOLDER MATTERS 39 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 40 DESCRIPTION OF OUR CAPITAL STOCK 41 SELLING SHAREHOLDERS 45 PLAN OF DISTRIBUTION 50 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 53 LEGAL MATTERS 54 EXPERTS 54 WHERE YOU CAN FIND ADDITIONAL INFORMATION 54 GLOSSARY OF OIL AND GAS TERMS 55 FINANCIAL STATEMENTS 59 Until ninety days after the date this registration statement is declared effective, all dealers that effect transactions in these securities whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealer's obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 2 PROSPECTUS SUMMARY This summary contains material information about us and the offering which is described in detail elsewhere in the prospectus. Since it may not include all of the information you may consider important or relevant to your investment decision, you should read the entire prospectus carefully, including the more detailed information regarding our company, the risks of purchasing our common stock discussed under "Risk Factors" on page 7, and our financial statements and the accompanying notes. Unless the context otherwise requires, the terms “we,” “our,” “us,” the “Company” and “Mogul” refer to Mogul Energy International, Inc., a Delaware corporation, and not to the Selling Shareholders.We have provided definitions for some oil and natural gas industry terms used in the prospectus in the “Glossary of Oil and Natural Gas Terms” beginning on page 55 which you may find helpful in reading this prospectus. Our Corporate Information We were incorporated on July 25, 2005 under the laws of the state of Delaware.
